Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 17/406,453 filed on 08-19-2021.   Claims 1-19 are pending.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.   Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,127,390. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/406,453) claim limitations are broader than claims 1-20 of U.S. Patent No. 11127390 as shown in the table below.
 
             Application No. 17/406,453
U.S. Patent No. 11,127,390
1. A listening device comprising: a loudspeaker a plurality of microphones; and noise cancellation circuitry, the noise cancellation circuitry comprising: a summing point coupled to the plurality of microphones; and an output, coupled to supply a noise cancellation signal, based on a sum signal at the summing point, to the loudspeaker.
 1.  Noise cancellation circuitry, comprising: a plurality of inputs, each suitable for having a respective microphone connected thereto, the plurality of inputs being connected together at a summing point to form a summed signal; a buffer amplifier, connected to the summing point to generate an input signal from the summed signal; an inverter, for inverting the input signal; and an output, connected to supply the inverted input signal as an output signal.




Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-9, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman. (US PAT. 2005/0175192) in view of Andrea et al. (US PAT. 5,732,143).     
     Consider Claim 1, Herman teaches a listening device (see fig. 1)comprising: a loudspeaker(see fig.1( 40)) two of microphones(see fig. 1(JP1. JP2)); and noise cancellation circuitry(see fig. 1), the noise cancellation circuitry comprising: a summing point (see fig. 3A) coupled to the two of microphones see fig. 1(JP1. JP2)); and an output, coupled to supply a noise cancellation signal(see fig. 1), based on a sum signal at the summing point(see fig. 9), to the loudspeaker(see figs. 1-9 and paragraphs[0026]-[0041]); but Herman does not expressly teach plurality of microphones. 
   However, Andrea teaches: a loudspeaker(see fig.1( 41)), a plurality of microphones(see figs. 16A, 16B); and noise cancellation circuitry(see fig. 1), the noise cancellation circuitry comprising: a summing (see fig.16A) point coupled to the plurality of microphones(see figs. 1, 16A, 16B and  col. 15, line 16-col. 16, line 67). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Andrea in the invention of Herman by incorporating the method provides adjustments to the gain/or and phase of a noise signal for canceling the noise component detected, within an acoustical waveguide to produce a quiet zone for the desired audio speech to be transmitted.   
    Consider Claims 2-4, Herman as modified by Andrea teaches the listening device wherein the noise cancellation circuitry further comprises an inverter, for receiving an input signal based on the sum signal and inverting the input signal to generate the noise cancellation signal(see figs. 2-9 and paragraphs[0026]-[0041]); and the listening device wherein the noise cancellation circuitry further comprises a buffer amplifier coupled to the summing point to generate the input signal from the sum signal (see figs. 2-9 and paragraphs[0026]-[0041]); and the listening device wherein the noise cancellation circuitry further comprises an adjustable gain stage, for controlling a gain of the noise cancellation circuitry(see figs. 3-9 and paragraphs[0026]-[0041]).
 Consider Claims 5-7, Herman as modified by Andrea teaches the listening device wherein each of the plurality of microphones comprises an electret microphone (see figs. 1-9 and paragraphs[0026]-[0041]); and the listening device wherein each microphone contains an integral buffer amplifier (see figs. 2-9 and paragraphs[0026]-[0041]); and the listening device wherein the integral buffer amplifier comprises a FET buffer amplifier(In Andrea, see figs. 7A-18 and  col. 25, line 16-col. 28, line 67). 
  Consider Claims 8 and 9, Herman as modified by Andrea teaches the listening device wherein the device comprises a mobile telephone handset (In Andrea, see figs. 7A-9D and col. 19, line 10-col. 20, line 67); and the listening device wherein the listening device comprises a wired earphone, headphone or headset(In Andrea, see figs. 7A-9D and col. 19, line 10-col. 20, line 67) 
    Consider Claims 12-14, Herman as modified by Andrea teaches the listening device wherein the listening device comprises a mobile telephone handset coupled to a wired earphone, headphone or headset (In Andrea, see figs 1,. 7A-9D and col. 19, line 10-col. 20, line 67); and the listening device wherein the noise cancellation circuitry is disposed within the mobile telephone handset (In Andrea, see figs 1,. 7A-9D and col. 19, line 10-col. 20, line 67); and  the listening device wherein the noise cancellation circuitry is disposed within the wired earphone, headphone or headset (In Andrea, see figs 1,. 7A-9D and col. 19, line 10-col. 20, line 67).

9.          Claims 10, 11 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herman. (US PAT. 2005/0175192) as modified by Andrea et al. (US PAT. 5,732,143) as applied to claims 1, 14 above, and further in view of  Gantz (US 2007/01540552).
     Consider Claims 10 and 11, Heman does not explicitly teach the listening device wherein the listening device comprises a wireless device comprising a loudspeaker; and the listening device wherein the listening device comprises a wireless earphone, headphone or headset.
     However, Gantz teaches the listening device wherein the listening device comprises a wireless device comprising a loudspeaker(see figs.3-6 and  paragraphs[0031]-[0034]) ; and the listening device wherein the listening device comprises a wireless earphone, headphone or headset(see figs.3-6 and  paragraphs[0031]-[0034]).  
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Gantz in the invention of Herman and Andrea by incorporating the method provides adapted for use with personal headphones. Various configurations of the assemblies are disclosed herein, each of which provide some combination of many diverse features, including: (1) capability for converting a passive headphone into an active noise reducing headphone; (2) capability for converting a personal stereo headphone for use with a mobile phone; (3) capability for integrating two audio sources for use with a single set of headphones; and (4) capability for wireless communications between the cable assembly and any one or more of the audio sources and headphones.
     Consider Claims 15 and 17, Heman does not explicitly teach the listening device, wherein the listening device comprises a mobile telephone handset coupled to a wireless device comprising a loudspeaker; and the listening device wherein the listening device comprises a mobile telephone handset coupled to a wireless earphone, headphone or headset.
     However, Gantz teaches the listening device, wherein the listening device comprises a mobile telephone handset coupled to a wireless device comprising a loudspeaker(see figs.3-6 and  paragraphs[0031]-[0034]); and the listening device wherein the listening device comprises a mobile telephone handset coupled to a wireless earphone, headphone or headset (see figs.3-6 and  paragraphs[0031]-[0034]).  
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Gantz in the invention of Herman and Andrea by incorporating the method provides adapted for use with personal headphones. Various configurations of the assemblies are disclosed herein, each of which provide some combination of many diverse features, including: (1) capability for converting a passive headphone into an active noise reducing headphone; (2) capability for converting a personal stereo headphone for use with a mobile phone; (3) capability for integrating two audio sources for use with a single set of headphones; and (4) capability for wireless communications between the cable assembly and any one or more of the audio sources and headphones.
Consider Claims 16, 18 and 19, Herman as modified by Andrea and Gantz teaches the listening device, wherein the noise cancellation circuitry is disposed within the wireless device (In Gantz, see figs.3-6 and  paragraphs[0031]-[0034])
; and the listening device wherein the noise cancellation circuitry is disposed within the mobile telephone handset (In Gantz, see figs.3-6 and  paragraphs[0031]-[0034]); and the listening device wherein the noise cancellation circuitry is disposed within the wireless earphone, headphone or headset (In Gantz, see figs.3-6 and  paragraphs[0031]-[0034])


                                                                 Conclusion
10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jones (US PAT. 6,118,878), and Amir (US 2004/0066940) are cited to show other related  AMBIENT NOISE REDUCTION ARRANGEMENTS.

11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 09-09-2022